 MASSACHUSETTS ELECTRTIC COMPANY155Massachusetts Electric Company, Petitioner and In-ternational Brotherhood of Electrical Workers,Local 326, AFL-CIO and Local Union No. 446,Utility Workers Union of America, AFL-CIOand Local Union No. 317, Brotherhood of Util-ity Workers of New England, Inc. and LocalUnion No. 12007, United Steelworkers Union ofAmerica, AFL-CIO Cases -RM-1059, I-RM-1060, and 1-UC-258March 5, 1980DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Gary S.Cooper of the National Labor Relations Board.Following the hearing, and pursuant to Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, by di-rection of the Regional Director for Region 1, thisproceeding was transferred to the Board for Deci-sion. Thereafter, the Employer and the Unions in-volved herein filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Unions herein are labor organizationswithin the meaning of the Act and claim to repre-sent certain employees of the Employer.3. This proceeding results from the Massachu-setts Electric Company's consolidation of its exist-ing service and distribution facilities located inMaiden, Lynn, and Beverly, Massachusetts, into itsexisting service center in Malden, Massachusetts.Three petitions were filed on November 8, 1978,by the Employer with respect to the employees af-fected by the consolidation. The petition in Case 1-RM-1060 seeks a representation election in a unitof "physical" employees at Malden. The petitionin Case 1-RM-1059 seeks an election in a unit ofI This unit is limited to employees in the transmission and distributiondepartment (T&D) and stores department.248 NLRB No. 8clerical employees at Malden.2The petition inCase 1-UC-258 seeks, as an alternative to the peti-tion filed in Case -RM-1060, to clarify the exist-ing unit of "physical" employees represented bythe International Brotherhood of Electrical Work-ers, Local 326, AFL-CIO (hereinafter the IBEW),to accrete the "physical" employees transferredfrom Lynn. A hearing was held in this matter onDecember 27 and 28, 1978. As revealed at thathearing, the consolidation was scheduled to becompleted by January 2, 1979.The record indicates that the Employer consoli-dated two district operations in Malden-the NorthShore district and the Malden district. Four differ-ent unions represent the employees affected by theconsolidation in four different bargaining units. TheIBEW represents the Employer's transmission anddistribution employees (T&D), stores departmentemployees, and meter readers at the Malden Ser-vice Center. Local Union No. 12007, United Steel-workers Union of America, AFL-CIO (hereinafterthe Steelworkers), represents the employees in thecustomer service department and a messenger in itsoffices services department at the Malden location.Local Union No. 446, Utility Workers Union ofAmerica, AFL-CIO (hereinafter the UWUA), rep-resents in an overall unit the meter readers, T&D,stores department, and customer service depart-ment employees at the Employer's two service cen-ters located on Exchange Street and on the Lynn-way in Lynn. Local Union No. 317, Brotherhoodof Utility Workers of New England, Inc. (herein-after the BUW), represents the meter readers,T&D, stores department, and a few customer ser-vice employees at the Employer's facilities in Bev-erly, Salem, and Glouchester.These district operations were consolidated inMaiden, according to the Employer, for reasons ofeconomy and efficiency. The merger resulted inthe closing of the service centers in Lynn and thetransfer of the 10 meter readers, 62 T&D, 4 storesdepartment, and 37 customer service departmentemployees represented by the UWUA to theMalden Service Center. The Employer also trans-ferred to Malden from its Beverly facility six em-ployees in the field engineering department andtwo clericals in the meter department representedby the BUW. These employees were merged with21 meter readers, 89 T&D, and 4 stores departmentemployees represented by the IBEW, and 33 cus-tomer service department employees representedby the Steelworkers at Malden.The undisputed evidence in the record revealsthat the transferred employees will be merged with2 This unit consists of the Employer's customer service department em-ployees, including meter readers 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose employees presently at Malden who are insimilar or identical classifications or departments.The formerly separate but essentially identicalwork will now be performed on a fully integratedand commingled basis. The merged group of em-ployees will continue to perform virtually the samework functions as before, except that assignmentswill be made without regard to the employee'sformer geographic work area. The record also es-tablishes that the merger will not significantly alterthe Employer's current policies and procedureswith respect to servicing its customers in the NorthShore and Malden areas.In its brief, the Employer asserts that the mergerresulted in the formation of a "new operation" atMalden and the effective obliteration of any sepa-rate identity among the former four bargainingunits. The Employer, however, proffered no posi-tion with respect to the appropriate bargaining unitor units at the Malden location, or whether theoperational and organizational changes resulted ineither an accretion to the existing bargaining unitsat Malden or a question concerning representationor both.The Unions affected by the merger advancednumber of contentions concerning the unit and rep-resentational issues presented by the petitionsherein. The Steelworkers urges dismissal of the pe-tition in Case -RM-1059, asserting that the sever-al unions can continue to represent their constitu-encies during the term of their agreements andthat, as there are no conflicting representationalclaims made by the unions involved herein, noquestion concerning representation is presented bythat petition. Relying on Boston Gas Company, 235NLRB 1354 (1978) (hereinafter Boston Gas II), theSteelworkers further asserts that the transferredcustomer service employees, excluding meter read-ers, should be considered an accretion to the exist-ing customer service unit represented by the Steel-workers at Malden. In this respect, the Steelwork-ers contends that, consistent with the principles setforth in General Extrusion,3their contract shouldbe considered a bar to the petition in Case -RM-1059. However, should the Board find that a ques-tion concerning representation exists, the Steel-workers urges that a separate office clerical unit,excluding meter readers, be found appropriate. TheBUW, on the other hand, noting that it has filedtwo grievances with respect to the Employer'stransfer of the employees represented by it at Bev-erly, argues that under the decision in Collyer Insu-lated Wire, A Gulf and Western Systems Co., 192NLRB 837 (1971), the Board should hold this cases General Extrusion Company, Inc., General Bronze Alwintite ProductsCorp., 121 NLRB 1165 (1958).in abeyance pending resolution through the arbitra-tion process of the contractual issue.4Alternative-ly, the BUW urges dismissal of the petitions, assert-ing that separate representation can continue atMalden. Similarly, the UWUA urges dismissal andcontends that separate representation can continueat the merged location. The UWUA also urges dis-missal on the separate ground that the petitionswere filed prematurely, i.e., prior to the actualcompletion of the transfer and merger process,5and therefore that any evidentiary findings with re-spect to those petitions would speculative. Apartfrom the foregoing, the UWUA contends that theunit clarification petition should be dismissed aswholly inappropriate in that the merger will raisesubstantial doubts as to the IBEW's continuing ma-jority status, and that the bargaining unit currentlyrepresented by the IBEW is inappropriate. TheUWUA further argues that if the Board shouldreach the merits of the unit and representationalissues raised by the petitions herein, the Boardshould find that the merged operation constitutes a"new operation," dismiss the unit clarification peti-tion, and find that a question concerning represen-tation is raised requiring a Board-conducted elec-tion in an overall unit consisting of meter readers,T&D, stores department, and customer service em-ployees. However, if the Board ultimately findstwo units appropriate, the UWUA asserts that oneshould consist of T&D and stores department em-ployees, and the other of the customer service de-partment employees, including meter readers. TheIBEW, though urging dismissal because it has bar-gained on a systemwide basis, takes no positionwith respect to the issues presented by the peti-tions.With the issues and contentions of the partiesthus joined, we now turn to the merits of the issuespresented by the petitions. At the outset, we rejectthe BUW's contention that we should defer to thepending grievance proceeding involving that Unionand the Employer. The Board has consistently de-clined to leave to an arbitrator the responsibilityfor determining unit questions such as whether anewly acquired plant is an accretion to an existingbargaining unit covered by a collective-bargainingagreement.s Further, deferral is particularly inap-4 The Steelworkers urges the accretion of 10 Lynn meter readers tothe Malden unit represented by the IBEW. However, any doubts as totheir placement should be resolved, according to the Steelworkers, by af-fording all meter readers the opportunity to vote a Globe ballot, as towhether they desire placement in an office clerical unit or in a physicalunit.I As noted above, the petitions herein were filed on November 8, 1978,and the hearing in this matter was held December 27 and 28, 1978. Themerger, however, was not scheduled to be completed until January 2,1979.' See, e.g., Germantov.n Development Co.. Inc., 207 NLRB 586 (1973). MASSACHUSETTS ELECTRIC COMPANY157volved in the grievance proceeding are not coex-tensive with those involved herein. In our judg-ment, it would not effectuate the purposes of theAct to hold in abeyance a decision affecting therepresentational interests of 260 employees for apossible resolution of a breach of contract disputeinvolving the interest of only 8 employees. We alsoreject the UWUA's contention that further process-ing of the instant petitions is barred because the pe-titions were filed prior to completion of the mergerprocess. In so doing, we note that the scope andthe composition of the merged unit is not in doubt.Furthermore, only a few days separated the sched-uled completion of the merger process and thehearing in this matter. Accordingly, we find thatthe representational and unit issues raised by thepetitions are properly before us.Our review of the record here, in light of rel-evant Board principles, leads us to conclude that aquestion concerning representation is raised by thepetitions. We shall therefore dismiss the petition inCase 1-UC-258 and, for the reasons set forthbelow, shall direct elections in separate units of theEmployer's customer service department employ-ees and its T&D and stores department employees.Under normal accretion principles, when em-ployees are transferred from an employer's facilitywhere operations have ceased and are joined withsimilarly situated employees covered by a collec-tive-bargaining agreement at another of the em-ployer's facilities, they will be considered an accre-tion to that contract unit if the functions and classi-fications of the transferred employees remain essen-tially unchanged. Here, although the employeesthat have been transferred to MaIden are perform-ing functions and duties similar to those performedprior to the merger, they had been represented pre-viously by labor organizations different from thoserepresenting employees at Maiden. Furthermore,these employees continue to be the subject of com-peting representational claims at the merged loca-tion. We are therefore confronted with the mergerand commingling of employees represented histori-cally by different labor organizations, and coveredunder different collective-bargaining agreements.7In these circumstances, statutory policies will notbe effectuated if, through the application of ordi-nary principles of accretion, a bargaining agent isimposed on either unit of the newly integrated op-eration found appropriate.sWe therefore find thatI See National Carloading Corp. and Pacific & Atlantic Shippers, Inc.,167 NLRB 801, 802 (1967); Boston Gas Company, 221 NLRB 628, 629(1975) (hereinafter Boston Gas I), General Electric Company, 170 NLRB1272, 1274 (1968).' See National Carloading. supra at 802. In so holding, we reject theSteelworkers contention that under the General Extrusion principles, theincoming clerical employees should be considered an accretion to the ex-isting bargaining unit at Malden. To hold that 33 employees may choosea question concerning representation is presentedby the petitions.9Accordingly, the current con-tracts between the Employer and the Unions arenot a bar to the holding of elections in the units de-scribed below.In so holding, we are cognizant of the fact thatnone of the Unions involved here represents suchan overwhelming majority of the employees ineither of the units found appropriate as to warrantthe conclusion that no question concerning repre-sentation exists.'°Further, we reject the conten-tion that separate representation can continue atthe merged location as it did at the former separatelocations. To accept that contention would ignorethe fact that these employees continue to be thesubject of competing representational claims in theunits we find appropriate at the existing merged lo-cation. For all these reasons, we believe that theimpediment to the development of productive col-lective-bargaining relationships posed by such con-flicting representational claims can best be resolvedthrough Board-conducted elections.4. As noted, the Employer petitioned for an elec-tion in separate units of "physical" and clerical em-ployees. The "physical" unit comprises the employ-ees in the T&D and stores departments. The cleri-cal unit comprises the employees in the customerservice department. The Steelworkers supportsfinding appropriate a separate unit of clericals, al-though they would exclude meter readers. In itsbrief, the UWUA argues that only a unit coexten-sive with the Employer's overall merged operationat Maiden is appropriate. We disagree. UnderBoard policy, office clericals are customarily ex-cluded from a production and maintenance unit."Our review of the circumstances herein does notpersuade us to depart from that policy. In thisregard, we note that there is a checkered bargain-ing history with respect to the unit placement ofclericals and as to the scope and composition ofunits at the Employer's Lynn, Malden, and Beverlyfacilities. Accordingly, we find that at the Maldenthe bargaining representative of 37 employees is contrary to the majori-tarian principles of the Act. See Panda Terminals. Inc.. etc., 161 NLRB1215, 1223 (1966); General Electric Company, 185 NLRB 13, 14 (1970). Inthis connection, we find that the decision in Boston Gas II11, cited in theSteelworkers brief, is distinguishable. There, unlike here, the Steelwork-ers was sufficiently predominant (184 present to 80 incoming employees)to remove any question concerning representation.a Cf. Westinghouse Electric Corporation, 144 NLRB 455 (1963); NationalCarloading. supra: Boston Gas i. supra: General Electric Company, supra.0o See National Carloading Corp., supra at 802 and Boston Gas 1. supraat 629. Without regard to the meter readers, the record shows that thereare approximately 66 "physical" employees represented by the UWUAand 8 represented by the BUW joining at MaIden 93 "physical" employ-ees represented by the IBEW. There are as noted 37 clerical employeesrepresented by the UWUA joining 33 clericals represented by the Steel-workers at Malden" See eg., Hygeia Coca-Cola Bottling Company, 192 NLRB 1127(1971); Westinghouse Electric Corporation, 118 NLRB 1043. 1047 (1957). 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDservice center separate units of T&D/stores depart-ment employees and customer service departmentemployees are appropriate for collective bargain-ing.An issue has been raised also with respect to theunit placement of the meter readers. 2 The UWUAasserts that if an overall unit is not found appropri-ate, the meter readers should be combined with theemployees in the customer service unit. The Steel-workers, on the other hand, contends that themeter readers are more appropriately placed withthe T&D and stores department employees. Therecord reveals that, at Lynn, the meter readers arepart of an overall unit represented by the UWUA.At Malden, however, the meter readers are part ofthe T&D and stores department unit representedby the IBEW. Meter readers, according to therecord, are administratively attached to the cus-tomer service department and perform the largelyclerical functions of ascertaining customer electri-cal usage and recording readings in a route book.The record also reveals that meter readers havelittle regular contact with either the customer ser-vice or the T&D/stores department employees.However, at Malden, the meter readers, whenabsent, are usually replaced with employees fromthe T&D department; and meter readers normallyprogress to other positions in the T&D department.Further, there is no evidence of any interchangebetween meter readers and customer service em-ployees.From the foregoing, it appears that the meterreaders have a sufficient community of interest tobe included with either the T&D and stores depart-ment unit or the customer service departmentunit.1In these circumstances, we shall permit themeter readers to vote a Globe-type ballot14 todecide: (1) whether they want to be included in theunit of T&D and stores department employees, orin a unit of customer service department employ-ees, and, (2) having expressed their desire for inclu-sion in one of these two units, what representationthey would select in that unit.'5Accordingly, weshall not make a final determination at this timewith respect to the unit placement of the meterreaders but shall direct that elections be conductedin the following voting groups at the Employer'sMalden facility:12 The Employer states in its brief that it takes no position with re-spect to the unit placement of the meter readers.3s No union seeks a unit limited to the meter readers.4 The Globe Machine and Stamping Co., 3 NLRB 294 (1937).x' See Boston Gas I, supra at 629-603 (1975) (wherein the meter read-ers were provided a Globe ballot to determine whether they desired to beincluded with a unit of customer inquiry employees or a unit of serviceand operations employees).Voting Group (a): All meter readers employedat the Employer's Malden, Massachusetts fa-cility, excluding all other employees, guards,watchmen, and supervisors as defined in theAct.Voting Group (b): All employees of the Em-ployer located at its facility in Malden, Mas-sachusetts, in the customer service depart-ment, excluding the meter readers in VotingGroup (a), and all guards and supervisors asdefined in the Act.Voting Group (c): All employees of the Em-ployer located at its facility in Malden, Mas-sachusetts, in the transmission and distribu-tion department and stores department, ex-cluding the meter readers in Voting Group(a), the employees in Voting Group (b), allguards and supervisors as defined in the Act.The employees in voting group (a) will be askedto answer the following questions on their ballots:(1) Do you desire to be included with theemployees in voting group (b) or (c) for thepurpose of collective bargaining?If you have indicated a desire to be includedwith the employees in group (b), please answeronly question (2) below. If you have indicateda desire to be included with the employees ingroup (c), please answer only question (3).(2) If you have indicated a desire to be in-cluded with the employees in voting group(b), and a tally of ballots as to question (1)shows that a majority of the employees invoting group (a) desires to be included withgroup (b), do you wish to be represented forpruposes of collective bargaining by theUWUA or the Steelworkers, or by neither?'6(3) If you have indicated a desire to be in-cluded with the employees in group (c), and atally of ballots as to question (1) shows that amajority of the employees in group (a) desiresto be included with the employees in group(c), do you wish to be represented for pur-poses of collective bargaining by the UWUA,the IBEW, or the BUW, or by none?If a majority of the employees in group (a) voteto be included with the employees in group (b), thetally of ballots as to question (2) shall be pooled'6 If any Union currently designated on the ballot does not wish torepresent employees in either of the units described above, it shall notifythe Regional Director to that effect within 10 days of the date of thisDecision and Direction of Election and its name will be removed fromthe appropriate question on the ballot. Similarly, if any Union involvedherein desires to represent employees in a unit for which it is currentlynot designated on the ballot, it shall also notify the Regional Directorwithin 10 days of this Decision and Direction of Election and its namewill be added to the appropriate question on the ballot. MASSACHUSETTS ELECTRIC COMPANY159with the ballots of the employees in voting group(b) and a combined tally of ballots shall be issuedand served on the parties. If a majority of the em-ployees in group (a) vote to be included with theemployees in group (c), the tally of ballots as toquestion (3) shall be pooled with the ballots of theemployees in voting group (c) and a combinedtally of ballots shall be issued and served on theparties.[Direction of Election and Excelsior footnoteomitted from publication.]